Citation Nr: 1016447	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-11 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1998, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Newark, New Jersey, which granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation, with an effective date of September 23, 1999.  In 
October 2001, the Veteran expressed disagreement with the 
assigned effective date, indicating it should date back to 
November 4, 1996, the date he originally filed his claim for 
PTSD.  

In a March 2005 decision, the Board noted that the Veteran 
had expressed disagreement with the assigned effective date 
and requested that the RO issue a statement of the case on 
this issue.  The Winston-Salem RO had assumed jurisdiction 
over the Veteran's claim at that time.  

In a March 2006 rating determination, the RO assigned an 
effective date of September 23, 1998, indicating that 
evidence to reopen the claim had been received on that date.  
The RO also issued a statement of the case at that time.  
Thereafter, the RO accepted as the substantive appeal the 
VCAA notice response received from the Veteran on April 5, 
2006 in lieu of the VA Form 9.  


FINDINGS OF FACT

1.  In a June 1997 rating determination, the RO denied 
service connection for PTSD; the Veteran filed a notice of 
disagreement in February 1998, and a statement of the case 
was issued in April 1998; the Veteran did not perfect his 
appeal within one year of notice of the June 1997 rating 
determination or within 60 days of the issuance of the April 
1998 statement of the case.  

2.  A VA Form 9 as well as a filled out PTSD questionnaire 
were received at the RO on September 23, 1998, which is the 
effective date currently assigned for the grant of service 
connection for PTSD.  




CONCLUSIONS OF LAW

1.  The June 1997 denial of service connection for PTSD 
became a final decision.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103. (2009).

2.  The criteria for an effective date earlier than September 
23, 1998, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Earlier Effective Date

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400. The effective date of 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose whichever is later.  38 C.F.R. 
§ 3.400(r).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal of effective date by filing a notice of 
disagreement; otherwise, that determination becomes final and 
is not subject to the revision on the same factual basis in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  If a decision by the RO goes 
unappealed, such is final.  A final and binding RO decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except on 
the basis of clear and unmistakable error (CUE), as provided 
in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a) 
(2009).

In the present case, a review of the record reveals that the 
RO denied service connection for PTSD in June 1997.  In 
February 1998, the Veteran filed a notice of disagreement.  
In April 1998, the RO issued a statement of the case.  In the 
April 1998 notice letter accompanying the statement of the 
case, the Veteran was notified that he had to file his appeal 
within 60 days of receipt of this letter or within the 
remainder, if any, of the one year period from the date of 
the action that he had appealed.  

In a May 8, 1998, letter to the Vet Service Center, the 
Veteran's representative at the time, Disabled American 
Veterans, stated the following:  The captioned Veteran's 
claims folder is before this service for completion of VA 
Form 646.  

We ask that prior to completion of VA Form 646 that the 
Veteran's inpatient and outpatient treatment records be 
obtained from VA Medical Center East Orange from November 
1996 to the present in accordance with 38 C.F.R. § 3.156 and 
3.159.  

In a letter dated September 21, 1998, and received on 
September 23, 1998, the Veteran's representative noted that 
attached to the letter was a VA Form 9 and PTSD questionnaire 
submitted on behalf of the Veteran.  

In response to receipt of this information, the RO, in an 
October 1998 letter, informed the Veteran that a review of 
the record revealed that he had been notified by way of 
letter dated June 11, 1997, that service connection for PTSD 
was denied.  It observed that the Veteran's notice of 
disagreement was received on February 24, 1998, and that a 
statement of the case was sent to him on April 20, 1998.  

It further noted that in order for the appeal to be 
perfected, a claimant's substantive appeal had to be received 
no later than one year from the date of notification or 
within 60 days from the date of release of the statement of 
the case.  Accordingly, the Veteran had until June 20, 1998, 
to perfect his appeal.  The RO indicated that since the 
records showed that the VA Form 9 was not received until 
September 23, 1998, they had to regretfully inform the 
Veteran that they were unable to consider the appeal as 
having been timely perfected on the issue of entitlement to 
service connection for PTSD.  

The RO indicated that it had taken the statement submitted on 
the Form 9 as an attempt to reopen this claim of service 
connection for PTSD.  The RO stated that if the Veteran 
thought this decision denying him an opportunity to appeal 
was wrong, he should tell them so in writing.  The RO 
enclosed the appropriate appeal forms.  No response was 
received from the Veteran with regard to this letter.  

In a September 2001 rating determination, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation with an effective date of September 23, 1999.  The 
Veteran expressed disagreement with the assigned effective 
date and requested that the effective date be granted back to 
the date of his original request for service connection for 
PTSD dated in November 4, 1996.  

In a March 2006 rating determination, the RO assigned an 
effective date of September 23, 1998, as the date of the 
grant of service connection for PTSD.

As noted above, the Veteran has contended that the date of 
claim should be the date of receipt of his initial claim.  
However, in this case, the February 1997 claim finally 
resolved with no perfected appeal.  Hence, there was no 
pending claim prior to September 23, 1998, pursuant to which 
benefits could be granted.  The Board notes that the May 1998 
letter from the Veteran's representative requested that 
additional treatment records be obtained prior to their 
submitting a VA form 646; however, this document cannot be 
construed as a substantive appeal with regard to the claim of 
service connection for PTSD as there is no indication that 
the Veteran was appealing the claim of service connection for 
PTSD.  

In this case, the earliest effective date possible is the 
date that the Veteran's substantive appeal and PTSD 
questionnaire were received, which constituted a request to 
reopen the previously denied claim. which is the effective 
date currently assigned.  38 C.F.R. § 3.400.  Therefore, the 
Veteran's claim for an earlier effective date is denied.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, 263 Fed. App. 54 No. 2006-7371 (Fed. Cir. 2008) 
(See Fed. Rule of Appellate Procedure 32.1 generally 
governing citation of judicial decisions issued on or after 
Jan. 1, 2007.  See also Federal Circuit Rule 32.1 and Federal 
Circuit Local Rule 32.1. (CTAF Rule 32.1)).

On the issue of earlier effective date for service 
connection, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

Moreover, the Board observes that in a May 2005 letter, the 
RO provided the Veteran with notice that informed him of the 
evidence needed to substantiate his claim.  The letter also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letter 
further told him to submit relevant evidence in his 
possession.  In this case, all evidence necessary to decide 
this claim has been obtained.  No other relevant records have 
been identified.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

An effective date earlier than September 23, 1998, for the 
grant of service connection for PTSD is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


